Citation Nr: 0507626	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  03-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease, evaluated 
as 10 percent disabling prior to June 2, 2003.

2.  Entitlement to an increased rating for postoperative 
residuals of right knee degenerative joint disease, to 
include post operative arthroplasty residuals, evaluated as 
30 percent disabling from August 1, 2004.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from July 1977 to 
February 1987.  According to his DD 214, he also had an 
additional 10 years, 5 months and 6 days active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In his September 2003 VA Form 9, the veteran requested a 
hearing before a Veterans Law Judge.  In October 2004 he 
withdrew his request for the hearing.

The record shows that the veteran was issued a June 2004 
statement of the case in with respect to his disagreement 
with a January 2004 RO decision; the statement of the case 
described the issue as entitlement to additional benefits for 
a dependent spouse from an earlier effective date.  To the 
Board's knowledge, the veteran has not submitted a 
substantive appeal with respect to the January 2004 decision.

The Board additionally notes that the January 2004 decision 
indicates that an overpayment was created through the 
veteran's delayed notification to VA of his marriage to his 
current spouse.  In February 2004, he requested waiver of 
recovery of any the overpayment created.  This matter is 
therefore referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that his right knee disorder is not 
accurately rated.  Service connection for post operative 
residuals of a right knee "condition" was granted in 
October 1987, and a non-compensable evaluation was assigned.

In connection with his August 2002 claim for an increased 
rating, the veteran underwent an orthopedic examination in 
September 2002, following which an October 2002 rating 
decision denied entitlement to a compensable rating.  The 
veteran disagreed with this decision and was afforded a 
second VA examination in May 2003, shortly following which 
the evaluation assigned his disorder was increased to 10 
percent disabling.  

In June 2003, the veteran underwent a total right knee 
replacement.  In November 2003, the RO assigned a temporary 
total evaluation for the knee effective from June 2, 2003, to 
July 31, 2004, and a 30 percent evaluation effective August 
1, 2004.  While an October 2003 statement of the case advised 
that he would be scheduled for a VA examination in July 2004 
in order to determine the post-operative residuals of his 
knee disorder; a VA examination was not thereafter scheduled.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2004), where 
there is prosthetic replacement of a knee joint, a 100 
percent rating is assignable for one year following 
implantation of prosthesis.  Thereafter the diagnostic code 
provides for 30 percent and 60 percent ratings, depending on 
residuals.  

In the instant case, the Board finds that another VA 
examination would be helpful in the adjudication of the 
claim, particularly as the nature of the veteran's right knee 
disorder has clearly changed since his last VA examination in 
May 2003.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences for 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2004).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should arrange for the 
veteran to undergo a VA orthopedic 
examination of his right knee by a 
physician with appropriate 
expertise.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  In accordance with the 
latest AMIE worksheets for rating 
residuals of a total knee 
replacement the examiner is to 
provide a detailed review of the 
veteran's pertinent medical history, 
current complaints, and the nature 
and extent of any disability.  The 
extent of any right knee instability 
or subluxation should be noted.  
Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups).  If feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.

The rationale for all opinions 
expressed should be provided.  The 
claims file must be made available 
to and reviewed by the examiner.  

2.  Thereafter, the RO must review 
the claims folder and ensure that 
the foregoing development action, as 
well as any other development that 
may be in order, to include securing 
any recent treatment records, has 
been conducted and completed in 
full.  The RO should review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, 
the RO must implement corrective 
procedures at once.   

3.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit 
sought on appeal is not granted to 
the veteran's satisfaction, the RO 
must issue a supplemental statement 
of the case, and provide the 
appellant with an opportunity to 
respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).


